UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

Criminal Case No. 13-335 (RJL)

FILED

f .
De endant TL)' N[]V 2 0 2017
MEMORAN UM OPlNION clerk, u.s. District & Bankruptcy

(Novemberm, 2017) [Dkt_ # 50] Courts torthe DistrictotCo|umb|a

vl

JOSEPH DANIEL HALLFORD,

On November 6, 2013, defendant Joseph Daniel Hallford (“Hall_ford” or
“defendant”) was questioned by United States Seeret Service agents while involuntarily
committed to a local psychiatric hospital. The agents questioned Hallford, an Alabama
resident, in response to statements he made regarding the Seeret Service while visiting
Washington, D.C. to attend a protest march. During the course of the questioning, the
Seeret Service agents elicited incriminating statements from Hallford regarding his
unlawful possession of firearms and other weapons in the District.

Hallford asks this Court to suppress those statements, arguing that they were
obtained in violation of his rights under Miranda v. Arizona, 384 U.S. 436 (1966). See
Def.’s Mot. Suppress Statements [Dkt. # 50]. It is undisputed that the Seeret Service agents
failed to inform Hallford of his Mirana’a rights. Therefore, the only issue this Court must
resolve is whether Hallford was in custody while questioned. If so, then Hallford was
entitled to Miranda warnings and the agents’ failure to provide those warnings mandates
suppression of the statements; if not, then Hallford was not entitled to protection under

Miranda and the statements were obtained lawfully. Upon consideration of the entire

evidentiary record, including testimony from Hallford, the parties’ briefing and
supplemental briefing, the oral arguments held on this issue, and the relevant law, the Court
concludes that the defendant was in Ml'rcma’a custody when questioned by the Seeret
Service agents on November 6, 2013. The Court therefore GRANTS Hallford’s motion to
suppress.
BACKGROUND

The facts at issue here - which center around the Seeret Service’s questioning of an
individual both mentally and physically ill during his involuntary commitment at a local
psychiatric hospital - are as troubling as they are unique. Before laying out those facts,
however, it is helpful to review the procedural history and present posture of this case.l

As discussed in more detail below, on November 6, 2013, two agents of the United
States Seeret Service traveled to a local psychiatric hospital, United Medical Center
(“Ul\/[C”), in order to question Hallford. United States v. Hallforcz’, 816 F.3d 850, 853 (D.C.
Cir. 2016) (“Hallfom’ I”). At the time, Hallford, an Alabama resident who was visiting
Washington, D.C. for a protest march, was involuntarily committed to UMC. Id. at 852-
53. The Seeret Service agents sought to question Hallford about statements that he had
made that were “causing concern with the Seeret Service.” 6/5/14 Hr’g Tr. 51:12-13. At
some point during the questioning, the focus shifted from Hallford’s statements (which, by
that time, the agents had determined were harmless) to his weapon ownership. [a'. at 65 : 13-

l7, lOl:5-l8. Ultimately, the agents elicited incriminating admissions from Hallford

 

' For a fuller description of the factual background, see United States v. Hallford, 103 F. Supp. 3d
l (D,D.C. 201 5), my prior opinion in this case.

2

regarding his unlawful possession of firearms and other weapons in the trunk of the car he
had parked in the District of Columbia. See id. at 69:22-70:2; Hallford ], 816 F.3d at 854.
Those admissions were subsequently used to gather evidence and commence a criminal
prosecution against Hallford. Hallford I, 816 F.3d at 854-55.

Defendant moved to suppress his statements from the November 6, 2013 interview.
See generally Def.’s Mot. Suppress Statements Taken in Violation of the U.S. Constitution
2-4 [Dkt. # 10]. He argued, as relevant here, that the statements were non-voluntary and
obtained in violation of his rights under Ml`rana’a. Ia’. This Court held evidentiary hearings
over the course of three days to consider those issues. Ultimately, after considering the
evidence and evaluating the credibility of the witnesses, l agreed with Hallford that his
November 6, 2013 statements were involuntarily made and elicited in violation of
Miranda. l therefore granted Hallford’s suppression motion. See 12/16/14 Hr’g Tr. 2-14
[Dkt. # 26]; United States v. Hallfora’, 103 F. Supp. 3d l (D.D.C. 2015).

The Government, not surprisingly, appealed my decision and, following briefing
and oral argument, our Circuit issued its opinion. See Hallford I, 816 F.3d 850. In that
opinion, our Circuit first concluded that Hallford’s statements were not the product of “a
substantial element of coercive police conduct” and were therefore “voluntary within the
meaning of the Due Process Clause.” Id. at 858, 859 (internal quotation marks omitted).
ln the course of its analysis, the majority cast aside a few of my factual findings_findings
that were made following my observation of witness testimony at the evidentiary hearings.
See id. at 857-59. Of` particular relevance here, the majority rejected my conclusion that

Hallford “was summoned by agents for an interview, not asked if he would submit to an

3

interview.” Id. at 857 (internal quotation marks omitted). Judge Wilkins dissented from
that portion of the opinion, writing that the majority’s “focus solely on the evidence that
undermines the District Court’s factual findings represents, in my respectful view, its
failure to adhere to the deferential standard of review we employ when evaluating a District
Court’s factual findings.” Id. at 860-62 (Wilkins, J., dissenting in part and concurring in
part).

As for the Mz`randa issue, our Circuit held that the record was not “sufficient” to
decide whether Hallford was entitled to receive Mz`rana’a warnings. Icl. at 859.
Recognizing that the Mimncla-custody inquiry is “fact intensive,” the Circuit vacated my
decision and remanded the case to me “to determine whether Hallford was in Miranda
custody.” ld. (internal quotation marks omitted). lt directed me to “take care to answer”
the question whether Hallford’s environment “presented the same inherently coercive
pressures as the type of station house questioning at issue in Mz`rancla.” Id. at 860 (internal
quotation marks and alteration omitted) (quoting Howes v. Fz`elcls, 565 U.S. 499, 509
(2012)).

ln light of the remand and our Circuit’s concern that the record as it stood was
insufficient to decide the Ml`rancla-custody issue, l held an additional evidentiary hearing
and oral arguments on the subject. At the evidentiary hearing, Hallford testified_
credibly, in my judgment_about the events surrounding his November 6, 2013
questioning by the Seeret Service agents. See generally 5/22/17 Hr’g Tr. [Dkt. # 59]. Some
of defendant’s testimony was consistent with the evidentiary record as reviewed by our

Circuit in Hallford I; some of it was not. Other testimony, including, most critically,

4

testimony regarding what Hallford was told by UMC staff prior to being escorted to the
Secret Service interview, provided new facts not examined by our Circuit.2

For present purposes, l need not recount the entirety of the factual background,
which was set out by our Circuit in Hallford I. See 816 F.3d at 852-54. Instead, l will
begin discussion of my factual findings on remand with Hallford’s arrival at George
Washington University Hospital (“GW Hospital”) on November 5, 2013. When Hallford
arrived at GW Hospital, he complained of pain, bleeding, and related symptoms as a result
of his hemophilia. Id. at 853. ln the course of waiting for treatment, Hallford made a
number of troubling statements to hospital personnel, including statements that he wanted
“to be shot by the Seeret Service . . . so his parents could own the agency” and desired to
“hurt the government.” ]d. (internal quotation marks omitted).

ln light of Hallford’s actions at GW Hospital and his apparently unstable mental

condition, hospital personnel decided to transfer Hallford to UMC for an “involuntary

 

2 This brings me to an important threshold point regarding the effect of our Circuit’s decision in
Hallford 1. As discussed, the Hallfordl decision vacated my previous Mirana’a holding. See 816 F.3d at
859-60. That vacatur “clear[ed] the path for future relitigation of the issue[] between the parties.” U.S.
Bam'r)rp Mc)rlg. C0. v. Bonner Mall P’ship, 513 U.S. 18, 22 (1994) (internal quotation marks omitted).
lmportant|y, the Circuit panel remanded the case because, in its estimation, the record as it stood was not
“sufficient” to make a custody determination Hallford I, 816 F.3d at 859.

In response to the Circuit’s remand and in light of its concern regarding the sufficiency of the
record, l held an additional evidentiary hearing, took new testimony, and requested supplemental briefing
from both sides. Although the Government argues that this Court remains bound by many of the Hallford
1 Court’s factual findings, it concedes that l “must consider all of the evidence presented” on remand,
“including the defendant’s testimony” at the 2017 evidentiary hearing. U.S.’s Suppl. l\/Iem. Opp’n Mot.
Suppress Statements (“U.S.’s Suppl. Mem.”) ll [Dkt. # 66]. Thus, when it comes to the custody
determination 1 must now make, there is additional evidence to consider and competing credibility
determinations to render. Having carefully examined the entire evidentiary record and supplemental filings,
l conclude that it is necessary to “revisit[]” a few ofthe factual assertions made by our Circuit in its Hallford
l opinion. Uniled States ex rel. Oliver v. Philip Morrl's USA, Inc., 101 F. Supp. 3d lll, 119-120 & n.5
(D.D.C. 2015)(“[1]t is widely acknowledged that where new evidence is available, revisiting the law ofthe
case is proper.” (internal quotation marks omitted)). For clarity, I will note those facts as they are discussed.

5

psych evaluation.” Id. (citing D.C. CODE §§ 21-521 to -522). According to Hallford, he
was informed by an individual at GW Hospital that “they were having [him] evaluated and
that [he] would be transferred to another hospital.” 5/22/17 Hr’g Tr. at 5:25-6:1. When
Hallford responded that he did not “want to do that” and “just want[ed] to go home,” the
individual informed Hallford that GW Hospital had a “court order” to hold him
involuntarily Icl. at 6:4-6. The individual also informed Hallford that the basis of the
involuntarily commitment was “some comment” or “comments” made by Hallford; the
individual did not “elaborate” on that explanation. Icl. at 16:18-19.

Hallford was transferred by ambulance from GW Hospital to UMC at approximately
3 P.l\/l. on November 6, 2013. Hallford I, 816 F.3d at 853. During the transfer, Hallford
was put on a gurney and “strapped down” by his arms and legs. 5/22/17 Hr’g Tr. 6:12-13.
Upon arrival at UMC, Hallford was immediately forced to surrender to UMC staff
“everything that [he] had on [him],” including his wallet, cell phone, keys, clothes, and
shoes. lol. at 6:25-7:7. UMC personnel directed Hallford to change into an open-backed
hospital gown and did not provide him with any “underwear to put on underneath.” Id. at
7:12-14. Hallford was then brought to a hospital room.

Shortly after his arrival at the hospital room, Hallford heard a knock outside his
door. Id. at 8:6-7. He turned and saw three members of the UMC staff, two of whom were
nurses. Ia’. at 8:15-17, 38:11-23. One ofthe nurses told Hallford that he “needed to come
with them.” Id, at 8:8-9. When Hallford asked why, the nurse responded “that the Seeret
Service and the FBI were there to talk to” Hallford, and that he “had to go talk to them.”

ld. at 8:9-11. When Hallford asked whether he had to go “talk to them right now,” the
6

nurse responded, “yes.” Id. at 8:19-23. Upon hearing that, Hallford asked whether he
could “have [his] lawyer” if he was “going to be questioned.” Icl. at 9:1-3. The nurse
responded that he could not have a lawyer, but that he would “get one” whenever he went
“to court about the involuntary commitment order.” Ia’. at 917-1 l.

Next, Hallford, wearing only his hospital gown, was escorted by the three UMC
staff members down a hallway. Ia’. at 10:4-8. Up ahead, Hallford saw the two Seeret
Service agents. Id. at 10:7-8. The groups converged and went into a doctor’s lounge. That
area locked from both the inside and the outside and was accessible only with a keycard.
6/5/ 14 Hr’g Tr. 140:8-20. Once the group had entered the secure doctor’s lounge, the
agents informed Hallford that they were from the Secret Service. 5/22/17 Hr’g Tr. 10:15-
15. They asked Hallford to confirm his identity. Id. at 10:14-17. Defendant did so, and
then immediately asked whether he was in “in trouble.” Id. According to Hallford, one of
the agents responded, “‘Not unless you’ve done something wrong’ or ‘have you done
something wrong?”’ Icl. at 35:6-8. When defendant said that he had not, the agent simply
“shrugged his shoulder[s]” and gestured with his hands. Id. at 35:8-10.3

Depending on the account, prior to questioning Hallford, the agents either

l) “asked” Hallford if they could speak to him about, or 2) “told” Hallford that “they had

 

3 Hallford’s testimony differs from that of Agent Fox, the Seeret Service agent who testified at the
prior evidentiary hearing, in two ways. ln testimony cited by our Circuit in Hallford I, Agent Fox stated
that, prior to the agents’ questioning, Hallford asked whether he was under arrest and whether he was in
trouble, to which the agents responded “no.” 6/5/14 Hr’g Tr. 51:6-9; see Hallford I, 816 F.3d at 853. But
when Hallford testified, he denied ever asking whether he was under arrest. 5/22/17 Hr’g Tr. 35:3-4.
Hallford’s testimony also indicates that the agent equivocated_rather than straightforwardly answered
“no”¢when l-Ia|lford asked whether he was in trouble. Ia’. at 35:6-9. To the extent the two accounts
conflict, 1 find, after observation of both men on the witness stand and consideration of their accounts as a

who|e, that Hallford’s testimony is to be credited over Agent Fox’s.

7

some questions with regard” to statements that he had made “that may have caused some
concern to the Seeret Service.” Hallfordl, 816 F.3d at 853; 5/22/17 Hr’g Tr. 35:11-16. ln
any event, Hallford began to speak with the agents. Hallford I, 816 F.3d at 853. When
asked why he spoke with them, Hallford testified at the evidentiary hearing that he did not
think that he had “any choice about whether to talk to the Seeret Service.” 5/22/ 17 Hr’ g
Tr. ll:12-14. He further noted that he “figured that if [he] didn’t talk to them that [he]
probably would be in trouble if [he] wasn’t already.” Icl. at 11:16-17. ln Hallford’s words,
he “figured that” the Secret Service agents “weren’t going to let [him] go if [he] didn’t
cooperate” and that if he did cooperate, the Seeret Service would See “that l wasn’t no
threat to nobody and l wasn’t-do[ing] nothing wrong that l knew of, l figured they’d tell
them, well, we ain’t got no use for him, send him home.” Id. at 11:16-19, 12:5-8.4

At no point prior to or during the interview did the agents inform Hallford of his
Mz`rcmcla rights. Hallford I, 816 F.3d at 852. Nor did they ever inform defendant that he
was free to decline to participate in the interview or go back to his room at any point.
6/5/14 Hr’g Tr. 159:22-160:8. During the interview, defendant was seated on “the far side”
ofa table in the doctor’s lounge in a “plastic chair.” 5/22/17 Hr’g Tr. 11:6-10. According
to the Seeret Service’s notes about the interview, Hallford was “shivering and appeared

extremely tired.” 6/5/ 14 Hr’ g Tr. 146:5-7. Although the agents spoke in conversational

 

4 Hallford’s testimony aligns with opinions previously provided in an expert report authored by Dr.
John O’Brien, a specialist in the field of forensic psychiatry See Hallford I, 816 F.3d al 862 (Will~:ins, J.,
dissenting in part and concurring in part) (reciting testimony and findings). lt also contradicts the Hallford
l majority’s previous conclusion that “[a]ll indications are that Hallford perceived [his] detention as
imposed only for purposes of a medical examination.” Id. at 859 n.12 (internal quotation marks and

alteration omitted).

8

tones during the interview, Hallford I, 816 F.3d at 854, Hallford observed that one of the
agents was armed (in fact, both were), 5/22/17 Hr’g Tr. 32:7; see 6/5/14 Hr’g Tr. 136:10-
13. One of the agents took a photograph of Hallford_who was then wearing nothing but
his open-backed hospital gown_without his permission. 6/5/14 Hr’g Tr. 150:23-151:6.

During their questioning, which lasted around one hour, the agents asked Hallford
about “concern[ing]” statements he had made regarding the Secret Service. Icl. at 51:12.
Notwithstanding their conclusion that the statements were harmless, they also asked
Hallford questions about his weapon ownership in Alabama. Hallfora’ I, 816 F.3d at 854-
55. 'ln response to those questions, Hallford made the incriminating statements now at
issue, Ia’. Those admissions were subsequently used to gather evidence and commence a
criminal prosecution against defendant Ia’.

In the motion presently before me, defendant contends that he was in custody at the
time of the November 6, 2013 Seeret Service interview at UMC and was thus entitled to
be informed of his Ml`rancla rights prior to the agents’ questioning See generally Def.’s
l\/lot. Suppress Statements. Because he was not so informed, Hallford argues that his
statements to the Seeret Service agents must be suppressed Ia’. For the following reasons,
l agree.

ANALYSIS

The Fifth Amendment provides that “[n]o person . . . shall be compelled in any
criminal case to be a witness against himself.” U.S. Const. amend. V. That privilege
against self-incrimination is “fundamental to our system of constitutional rule” and “one

of the principles of a free government.” Mirancla, 384 U.S. at 468; Malloy v. Hogan, 378
9

U.S. 1, 9 (1964) (internal quotation marks omitted). lt protects not only those statements
made during court proceedings, but also, as the Supreme Court held in Ml'rana’a, statements
made during a “custodial interrogation” by law enforcement Mirana’a, 384 U.S. at 444.

The Mz'rancla Court recognized that the “inherently compelling pressures” of
custodial interrogation could work to “compel” a suspect “to speak where he would not
otherwise do so freely.” Ia’. at 467. To “safeguard the uncounseled individual’s Fifth
Amendment privilege” in the face of those pressures, the Mirana’a Court adopted a set of
“prophylactic measures” that apply whenever an individual is interrogated while in “police
custody.” .].D.B. v. Norlh Carolina, 564 U.S. 261, 269 (2011) (alteration omitted);
Thornpson v. Keohane, 516 U.S. 99, 107 (1995). Those measures include the requirement
that investigators make a suspect aware of his various rights under the Constitution,
including the right to remain silent and the right to consult with a lawyer prior to and during
questioning See Mirancla, 384 U.S. at 467-69, 472-73.

All agree that the Secret Service agents failed to inform Hallford of his Mz'rana’a
rights. Therefore, the sole legal dispute remaining is whether Hallford was “in custody” at
the time of the agents’ questioning. Tho)npson, 516 U.S. at 102 (internal quotation marks
omitted). lf the answer to that question is no, then Hallford was not entitled to Mz'rancla
warnings and the Government may offer the statements during its case in chief against

Hallford. See Unitea’ States v. Mura’ock, 667 F.3d 1302, 1305 (D.C. Cir. 2012). lf the

10

answer is yes, then the statements were obtained in violation of the Constitution and are
inadmissible as part ofthe Government’s case in chief. Ia’.5

As used in the Mirana’a case law, “‘custody’ is a term of art that specifies
circumstances that are thought generally to present a serious danger of coercion.” Howes,
565 U.S. at 508-09; see also Mirancla, 384 U.S. at 444 (custodial interrogation means
“questioning initiated by law enforcement officers after a person has been taken into
custody or otherwise deprived of his freedom of action in any significant way”). When
identifying those circumstances in a particular case, a court must make “any number of
fact-intensive, close calls,” many implicating “the trial court’s superior capacity to resolve
credibility issues.” Hallfora’ I, 816 F.3d at 859-60 (internal quotation marks omitted)
(quoting Thompson, 516 U.S. at 118 (Thomas, J., dissenting)); Thompson, 516 U.S. at ll3.

To help guide courts in the Mirancla-custody inquiry, the Supreme Court has set
forth a two-step analysis for use in determining whether the interrogation at issue was
custodial First, courts are “to ascertain whether, in light of the objective circumstances of
the interrogation, a reasonable person would have felt he or she was not at liberty to
terminate the interrogation and leave.” Howes, 565 U.S. at 509 (internal quotation marks,
alteration, and citation omitted). lf a court concludes that a reasonable person would not

have felt at liberty to terminate the interrogation, it must then address “whether the relevant

 

5 Our Circuit has already concluded that Hallford’s statements were voluntary. See Hallford[, 816
F.3d at 859. But as the Supreme Coun has recognized, “Mfranda’s procedural safeguards exist precisely
because the voluntariness test is an inadequate barrier when custodial interrogation is at stake.” J.D.B., 564
U.S. at 281. l therefore must address the Mirana'a issue on its own terms. `

ll

environment presents the same inherently coercive pressures as the type of station house
questioning at issue in Mz`rana’a.” la’.
Applying that two-step analysis, l conclude that defendant was in custody for

purposes of Mz'rana’a when he was questioned by the Seeret Service agents at UMC.6

A. A Reasonable Person in Hallford’s Position Would Not Have Felt at Liberty to
Terminate the Seeret Service Interrogation and Leave

The Supreme Court has identified a number of factors for use by courts when
considering whether a reasonable person subjected to questioning would have felt “at
liberty to terminate the interrogation and leave.” Howes, 565 U.S. at 509 (internal
quotation marks omitted). To start, the “language that is used in summoning” an individual
to an interview is an important factor. 'la’. at 514. A finding of Ml'rancla custody is more
likely, for example, when the questioned individual did not “come voluntarily” or
otherwise “invite” or “consent” to the interview at issue, Yarboroagh v. Alvaraa’o, 541
U.S. 652, 661 (2004) (citing Oregon v. Mathiason, 429 U.S. 492, 495 (1997) (per curiam));
Howes, 565 U.S. at 515; see also Yarborough, 541 U.S. at 665 (Mirancla custody argument
supported by fact that questioned individual “was brought to the police station by his legal

guardians rather than arriving on his own accord, making the extent of his control over his

presence unclear”).

 

6 The parties dispute whether the burden on the Miranda-custody issue falls with Hallford or the
Government. l need not take a position on that issue, That is because, even assuming the burden is
Hallford’s, l conclude for the reasons discussed below that he has met his burden of showing that the Secret

Service interview was “custodial” under Mirana'a.

12

T he location, duration, and manner of the agents’ questioning are also relevant
factors for purposes of the custody determination Howes, 565 U.S. at 509 (collecting
cases). So is “the presence or absence of physical restraints” on the suspect during the
questioning Ia’. As a general matter, an interrogation is more likely to be “custodial” when
the questioning is isolated, lengthy, or aggressive, and the questioning officers are armed.
See, e.g., Howes, 565 U.S. at 515 (fact that interview lasted “between five and seven hours”
and “deputies who questioned” suspect “were armed” lent support to Mirancla custody
argument); Berkermer v. McCarly, 468 U.S. 420, 437 (1984) (traffic stops not “custodial”
for purposes of Mirana’a because they are “presumptively temporary and brief” and are
public).

“[S]tatements made during the interview” also weigh in the custody analysis.
Howes, 565 U.S. at 509. ln Howes, for instance, the Supreme Court characterized an
investigating officer’s statement to the interviewee “that he was free to end the
questioning” as an “especially” important factor weighing against a custody finding; by
contrast, the fact that the interviewee “was not advised that he was free to decline to speak
with the deputies” lent support to his “argument that Mirana’a’s custody requirement was
met.” lcl. at 515, 517; see United States v. Bal`ra’, 851 F.2d 376, 381-82 (D.C. Cir. 1988)

(questioning agent’s “clear statement” to suspect that suspect “could leave at any time”

weighed against custody finding).
On a similar note, courts may also consider whether the officers informed the

questioned individual of his arrest status or his status as the target of investigation

Compare Yarboroaglz, 541 U.S. at 661 (individual was not in custody in part because he

13

was told that he was “not under arrest” during interview), with Stansbnry v. California, 51 1
U.S. 318, 325 (1994) (per curiam) (an officer’s “knowledge or beliefs” that the individual
being questioned is a suspect or the focus of investigation “may bear upon the custody
issue if they are conveyed, by word or deed, to the individual being questioned”).

Finally, whether a suspect was released following questioning also bears on the
custody inquiry. See, e.g., Yarborough, 541 U.S. at 664 (fact that suspect “went home” at
“the end of the interview” weighed against custody finding); Mathl'ason, 429 U.S. at 495
(defendant not in custody at time of questioning in part because “[a]t the close of a 1/2-hour
interview respondent did in fact leave the police station without hindrance”).

lt is important to note that none of the above factors is dispositive. Rather, when
determining whether a reasonable person would have felt free to terminate the interrogation
and leave, courts must “‘examine all of the circumstances surrounding the interrogation.”’
J.D.B., 564 U.S. at 270-71 (quoting Stansbury, 511 U.S. at 322). Examining all of the
circumstances of this case, l easily conclude that a reasonable person in Hallford’s position
would not have felt free to terminate the Seeret Service interrogation and leave. How so?

To begin with, it is beyond dispute that Hallford did not arrive at the Seeret Service
interview “voluntarily.” Yarl)orouglz, 541 U.S. at 661. To state the obvious, Hallford had
been involuntarily committed to a hospital in an unfamiliar city. That alone is likely
enough to satisfy the “freedom of action” inquiry. Cf. Marylana’ v. Shatzer, 559 U.S. 98,
112 (2010) (“restraint on freedom of movement” test, “no doubt, is satisfied by all forms
of incarceration” (internal quotation marks omitted)); North Caroll'na v. Hammona’s, 804

S.E.2d 43 8, 442 (N.C. 2017) (When “a suspect’s freedom ofmovement is already restricted
14

because of conditions unrelated to the interrogation,” courts move to the second step of the
Howes analysis.).

But here, there’s more. Not only was Hallford interviewed at a facility where he
was being “held against [his] will,” 6/5/14 Hr’g Tr. 187:15, he was informed by the
facility’s staff that his presence at the interview was itself mandatory Accordingly he was
“brought to” the separate interview location “rather than arriving on his own accord.”
Yarboroagh, 541 U.S. at 665. ln testimony that the Government has not rebutted, Hallford
stated that he was approached by three UMC employees and told that he “needed to come
with them” because “the Seeret Service and the FBl were there to talk to” him and he “had
to go.” 5/22/17 Hr’g Tr. 8:7-11. When Hallford asked whether he had “to talk to them
right now,” he was told “yes.” Ia’. at 8:22-23; see also ia’. at 8:24-25 (“Q: Did she say
whether you had any choice or not? A: No. She said l had to go.”). Defendant responded
by asking whether he could have a lawyer if he was going to be questioned Ia’. at 9:1-3.
He was told that he could not have a lawyer, but instead would “get one” when he appeared

in court “about the involuntary commitment order.” Ia’. at 9:9-11.7

 

7 The Government casts aspersions on the reliability of Hallford’s testimony. lt notes, for example,
that the day after his “purpol'ted” conversation with the UMC nurse, Hallford was diagnosed “with
‘schizoa'|"fective disorder’ because he was experiencing ‘mood instability’ and ‘paranoid delusions’ about
the government.” U.S.’s Mem. Resp. Def.’s Suppl. Mot. Suppress Statements (“U.S.’s l\/Iem. Resp.”) 4
(alteration omitted) [Dkt. # 61]. That argument is jaw-dropping given the great lengths to which the
Government previously went to characterize Hallford as “calrn,” “low-key,” and “maintain[ing] a normal
conversation, displaying no confusion or cognitive symptozns” during the interview. Hallj‘"ord I, 816 F.3d
850, U.S. Br. 46, 47. ln other words, the Government asserted that llal|l"ord was calm and coherent when
it was expedient for their voluntariness argument, but is now claiming the opposite in an effort to discredit
his testimony on the Mirana’a-custody issue. Flip-flops ofthis magnitude are disingenuous at best. ln any
event, having observed Hallford’s testimony firsthand, l "resolve” the “credibility issues” in this case in
favor of Hallford. Thornpson, 516 U.S. at 113.

15

Hallford’s testimony is important for a number of reasons. To begin, it provides
new evidence, not yet passed on by our Circuit, that Hallford was indeed “summoned by
agents” to the interview room_not asked if he would voluntarily attend the interview.
Hallfora’ I, 816 F.3d at 857 (internal quotation marks omitted). The fact that UMC staff
believed that Hallford “had to go” speak with the agents simply cannot be squared with the
Government’s assertion_seemingly accepted by our Circuit in Hallfora’ l_that the Seeret
Service sought UMC’s (much less Hallford’s) permission to take Hallford to the separate
interview location Ia’.

ln addition, Hallford’s testimony provides additional context to help determine
whether a reasonable person in Hallford’s situation would have felt at liberty to decline or
terminate the Seeret Service interview. The Government contends, and l will accept solely
for the sake of argument, that Secret Service Agent Fox “asked” defendant if the agents
“could speak to him” once he had been brought by UMC staff to the interview room
involuntarily 6/5/ 14 Hr’g Tr. 138:23.8 The Government emphasizes that exchange,

arguing that it all but forecloses a finding of Mirana’a custody. See, e.g., U.S.’s Mem.

’G‘

Resp. 5-6. Placed in context, however, defendant’s response to the agents request” does

not bear the weight the Government seeks to place on it: Having just been informed that

the interview was mandatory_and having been brought to the interview by UMC staff

 

8 l say solely for the sake ofargument because Agent Fox’s testimony about their “request” to speak
with Hallford is far from clear. Compare 6/5/14 Hr’g Tr. 52:14-15 (stating that agents informed Hallford
“we would like to, you know, talk to you”), and ia'. at 160:18-19 (noting that agents typically say “we are
with the Secret Service; we would like to talk to you”), with id. at 54:8-9 (stating that agents said “can we
speak with you about those statements?”), and ia’. at 161:2-3 (“l asked l\/lr. Hallford if he would like to

speak with us.”).

16

apparently acting pursuant to the direction of the Seeret Service_it is unlikely, to say the
least, that a reasonable person in Hallford’s position would have understood the agents’
words as rendering the interview itself optional rather than as a pro forma segue into their
questioning

That conclusion is bolstered by the fact that the agents “never told” Hallford that
“he had the right to say no” to or otherwise leave the interview~an important fact lending
additional support to a custody finding 6/5/14 Hr’g Tr. 138:25, 159:22-160:8; cf Howes,
565 U.S. at 515.9 Moreover, not only did the agents neglect to inform Hallford that “he
was free to end the questioning,” Howes, 565 U.S. at 517, the agents also equivocated when
defendant asked whether he was “in trouble.” See 5/22/17 Hr’ g Tr. 35:3-9. The agents’
failure to inform Hallford of his freedom to end the interview, and their implicit suggestion
that he could be “in trouble” depending upon his actions, both counsel in favor of a custody
finding Cf Howes, 565 U.S. at 515 (officer’s statement to interview subject “that he could

leave and go back to his cell whenever he wanted” was the “[m]ost important” fact

 

9 The Government asserts that “Hallford was free to decline to participate in the interview,” while
at the same time acknowledging that “the agents did not tell him that.” U.S.’s Mem. Opp’n Def.’s Mot.
Suppress Statements 7 [Dkt. # 52]. The Supreme Court lime and again, however, has instructed that a law
enforcement agent’s “unarticulated plan has no bearing on the question whether a suspect was ‘in custody’
at a particular time.” Berkemer, 468 U.S. at 442; see also Sransl)w'y, 51 l U.S, at 324 (“[O]ne cannot expect
the person under interrogation to probe the officer’s innermost thoughts.”). Therefore, given that Hallford
was never informed of his alleged ability to “decline to participate” in the interview, the Government’s post
hoc assertions have no place in my analy_sis. Nor does Hallford’s “prior history with law ent`orcetnent.”
Yarborough, 541 U.S. at 668.

ln arguing against custody, the Government also emphasizes that, towards the end ofthe interview,
Hallford denied the agents’ requests to search his car, According to the Government, Hallford’s refusal
shows that he also felt free to decline the officers‘ questioning See U.S.’s Suppl. Mem. 3-4. The testimony
on that score, however, indicates that Hallford denied the particular request to search the car in large part
because the car was his father’s, not because he believed the entire interview was voluntary See 5!22!17

Hr’gTr.31:10-12.
17

supporting conclusion that subject was not in Mirana’a custody); Yarl)orough, 541 U.S. at
664 (no Mirancla custody in part because officer did not “suggest [interviewee] would be
placed under arrest” based on interview statements). ln addition, the agents photographed
llallford, then wearing nothing (i.e., not even underwear) but his open-backed hospital
gown, without asking his permission_yet another fact indicating that a reasonable person
would not have felt sufficiently in “control” to terminate the interview. Yarborough, 541
U.S. at 665.

Other characteristics of the Secret Service agents’ questioning support the
conclusion that it was custodial. Hallford was led to the interview room surrounded by a
phalanx of three UMC staff members. See 5/22/ 17 Hr’ g Tr. 10:4-8. Although not
physically restrained, Hallford clearly was not at liberty to leave the interrogation on his
own accord: The door to access the interview location locked from both the outside and
the inside, rendering his exit impossible without the permission of someone possessing a
keycard. See 6/5/14 Hr’g Tr. 1401 17-20. The questioning officers “were armed.” Howes,
565 U.S. at 515. And Hallford was far from “[]comfortable.” Cf ia’. lndeed, the record
shows that defendant, who was seated in a plastic chair wearing nothing but his open-
backed hospital gown, was “shivering and appeared extremely tired” during the interview,
6/5/14 Hr’g Tr. 146:5-6. Following the interview, Hallford was not free to leave “without
hindrance,” Maihiason, 429 U.S. at 495; instead, he continued to be held against his will
at UMC, where he was arrested by agents two days later.

To be sure, there are a few facts that somewhat cut against a custody finding For

example, the interview occurred in a hospital, rather than a police station But see, e.g.,

18

Soaih Dakota v. Long, 465 F.2d 65, 69-70 (8th Cir. 1972) (“The Supreme Court has held,
of course, that a custodial situation need not be strictly limited to a police station.”). The
hour-long interview is shorter than other examples in the case law, including the interview
in Howes. But see, e.g., United States v. Craiglzeaa’, 539 F.3d 1073, 1078 (9th Cir. 2008)
(Mirana’a custody established where interview lasted twenty to thirty minutes). lndividuals
other than the police were present in the room where the interview took place, and the door
to the room was open at least some of the time. But see, e.g., Reinerl v. Larkins, 379 F.3d
76, 79, 87 (3d Cir, 2004) (Mirana’a custody established where defendant made statement
in ambulance to law enforcement officer with emergency medical technician present);
Long, 465 F.2d at 68 (Mirana’a custody established where suspect was questioned in room
where “door was closed,” but “people kept opening it”). The agents did not resort to “sharp
tones” with Hallford as they drew out incriminating information But see, e.g., United
States v. Borosiowski, 775 F.3d 851, 862 (7th Cir. 2014) (Mirana’a custody established
where tone of interview “never became hostile or combative”). And the defendant was
offered food by a doctor after that doctor overheard Hallford say that he had “not eaten”
for a “couple of days.” 6/5/14 Hr’g Tr. 81:19-25, 147:15-16. But see, e.g., Haminonals,
804 S.E.2d at 443 (Mirana’a custody established where “detectives offered food or drink”
to suspect after interview).

As a survey of the case law makes clear, however, none of those mitigating facts
controls the analysis. lnstead, they all must be weighed as part of the Mirana’a-custody
totality of the circumstances inquiry. When so weighed, in my judgment, those mitigating

facts do not overcome all of the “features of the interrogation” that would have led a

19

reasonable person in Hallford’s position to feel that he “‘was not at liberty to terminate the
interrogation and leave.”’ Howes, 565 U.S. at 509, 514 (quoting Thompson, 516 U.S. at

112).

B. The Environment of the Secret Service Interrogation Presented the Same
Inherently Coercive Pressures Contemplated by Miranda

Having concluded that a reasonable person in Hallford’s position would not have
felt at liberty to terminate the interrogation and leave, l must now determine whether
Hallford’s questioning presented “the same inherently coercive pressures as the type of
station house questioning at issue in Mirana’a.” Howes, 565 U.S. at 509; see Hallford I,
816 F.3d at 860. As both parties recognize, the Supreme Court’s Howes case provides
guidance to courts making that inquiry. Specifically, in the course of rejecting an argument
that imprisonment alone is “enough to create a custodial situation within the meaning of
Mirana’a,” Howes, 565 U.S. at 511, the Howes Court identified three coercive pressures
that may arise in the typical Mirancla custodial interrogation As l will explain, all factors
point in favor of a custody finding here.

First, the Howes Court noted that “[i]n the paradigmatic Mirana’a situation,” where
“a person is arrested in his home or on the street and whisked to a police station for
questioning,” detention “represents a sharp and ominous change, and the shock may give
rise to coercive pressures.” Icl. Put differently, because a person subjected to custodial
interrogation has been “yanked from familiar surroundings in the outside world” and “‘cut
off from his normal life and companions,”’ the Supreme Court in Mirana’a recognized that

the individual may be more likely than the average person to feel coerced into answering

20

police questions. Ia’. at 511 (quoting Shatzer, 559 U.S. at 106). lndeed, as the Supreme
Court later observed, many of the questioning techniques discussed by the Mirana’a Court
“capitalize on the suspect’s unfamiliarity with the officers and the environment.”
Minnesoia v. Marphy, 465 U.S. 420, 433 (1984).

Here, there is no debate that, at the time of his questioning, defendant had been
“yanked from familiar surroundings in the outside world” and “cut off from his normal life
and companions.” Howes, 565 U.S. at 51 1 (internal quotation marks omitted). At the time
of his involuntary commitment, Hallford was hundreds of miles from home in an
unfamiliar city. l-le had just suffered a serious and painful medical episode that required
immediate attention at a hospital. After arriving at the hospital and displaying signs of
mental instability, he was involuntarily committed to the hospital and told that he could not
go home. See 5/22/17 Hr’g Tr. 6:4-6. He was then “strapped down” on a gurney and
transferred to yet another hospital, where he was stripped of his clothing and forced to
forfeit all of his property, including his cell phone (leaving him “incommunicado,”
Mirana’a, 384 U.S. at 445). 5/22/17 Hr’g Tr. at 6:12, 6:25-7:4. Shortly thereafter, he was
told that Seeret Service agents were there to question him, and that he “had to go talk to
them.” Ia. at 819-1 1. His pre-interview request for an attorney was denied. Ia’. at 9:1-3.
lf those circumstances do not constitute a “sharp and ominous change” to Hallford, the
“shock” from which “may give rise to coercive pressures,” Howes, 565 U.S. at 511, l am

at a loss to think what circumstances would.
The second and third Howes factors, which are related, are also met here. When

discussing the coercive pressures at issue in Mirana’a, the Howes Court noted that “[w]hen

21

a person is arrested and taken to a station house for interrogation, the person who is
questioned may be pressured to speak by the hope that, after doing so, he will be allowed
to leave and go home.” Ia’. The Court similarly stated that custodial interrogation threatens
to coerce a suspect to speak out of “‘fear of reprisal for remaining silent or in the hope of
a more lenient treatment should he confess.”’ Ia’. at 512 (alteration omitted) (quoting
lllinois v. Perkins, 496 U.S. 292, 296-97 (1990)). Putting those two concepts together,
Mirana’a acknowledges the danger that a suspect’s belief that questioners control his fate
could coerce him to speak in order to gain favor or avoid punishment Cf. Perkins, 496
U.S. at 297.

There is no question that Hallford believed the Seeret Service had control over his
situation: He said so 1 See 5/22/17 Hr’g Tr. 11:16-19 (“And [l] figured that they weren’t
going to let me go ifl didn’t cooperate.”); see also id. at 12:5-8. Even more importantly
for purposes of the present inquiry, that belief was objectively reasonable in light of the
facts known to the defendant at the time of his questioning Take first, for example, the
circumstances of Hallford’s involuntary commitment at GW Hospital and transfer to UMC.
Upon his arrival at GW Hospital, Hallford made threatening statements directed at a doctor,
the Secret Service, and the Government The statements regarding the Seeret Service were
sufficiently troubling that they prompted GW Hospital personnel to contact the Seeret
Service. See 6/5/14 Hr’g Tr. 13:9-13.

Ultimately, GW Hospital personnel decided to involuntarily commit Hallford.
When asked what he was informed about the involuntary commitment decision, Hallford

testified that he was simply told that he was being committed because of “comments” he

22

had made_a reference that could have only been understood by a reasonable person to
include Hallford’s prior statements regarding the Seeret Service. 5/22/17 Hr’g Tr. 16:18-
19. GW Hospital personnel subsequently informed defendant that he was going to be
transferred to a different facility, UMC. When he arrived at UMC, he was stripped of all
of his belongings, ia’. at 7:1-4, a check-in procedure more often associated with a station
house booking than a hospital.

Shortly after his arrival, moreover, Hallford was informed by UMC staff that the
Seeret Service was there to talk to him. When he asked whether he had to attend, the staff
members did not display consideration of his medical needs or otherwise indicate that they
were in control of his care. (lndeed, they had not yet even performed a medical evaluation
of Hallford. See 6/5/14 Hr’g Tr. 94:22-25.) lnstead, they told Hallford that he “had to” go
speak with the agents. 5/22/17 Hr’g Tr. 811 1. To a reasonable person, that exchange would
have created the appearance that the UMC staff members were acting pursuant to the
direction of the Seeret Service_not the other way around. Finally, when the agents
introduced themselves to Hallford, they stated that they wanted to speak with him about
“some statements that were made at George Washington Hospital.” 6/5/ 14 Hr’g Tr.
137:10-1 l. As mentioned previously, Hallford was told that “comments” he made at GW
Hospital were the reason for his involuntary commitment Given all of that, it was
objectively reasonable for Hallford to conclude, as he did, that the Seeret Service had
control over his situation Because that appearance threatened to heighten the coercive

effect of the agents’ questioning, the second and third Howes factors are satisfied here.

23

ln sum, after considering the unique circumstances of this case against the backdrop
of the Supreme Court’s decisions in Howes and related precedents, l conclude that the
Seeret Service agents’ questioning of defendant during his involuntary commitment at
UMC “presented the same inherently coercive pressures as the type of station house
questioning at issue in Mirana’a.” Hallford I, 816 F.3d at 860 (internal quotation marks
omitted). Hallford was therefore entitled to receive Mirana’a warnings. Because he did

not, his statements must be suppressed as obtained in violation of the Constitution.

C. The Government’s Counterarguments Are Unavailing

The Government presses a few eounterarguments in an attempt to avoid the
Mirana’a-custody determination warranted by the facts of this case, Those arguments fail.

First, the Government attempts to analogize this case to other cases in which
hospitalized individuals were found not to be in Mirancla custody. But those cases confirm
rather than contradict my conclusion‘ Take for example Reinert v. Larkins, 379 F.3d 76
(3d Cir. 2004), cited in the Hallfora’ l decision Although the Government_and the
Hallford l Court-characterize Reinert as “holding that a suspect was not in custody even
though he was interrogated in an ambulance and was never told that he was free to leave
or free not to answer questions,” Hallfora’ I, 816 F.3d at 860 (internal quotation marks
omitted), the Reinert court actually held precisely the opposite lt stated that “with respect
to the second statement made in the ambulance to a police officer to whom [the suspect]

was ‘turned over’ by the EMT after his first seemingly incriminating statement, we

24

conclude that [the suspect] was in custody and that his pre-Mirana’a statement should not
have been admitted.” Reinert, 379 F.3d at 79 (emphasis added). Go figure !

The Government’s other cases also fall short, as none involve the situation of an
involuntarily committed mental patient being brought against his will from his room to a
separate interview location to speak with law enforcement agents investigating the patient’s
troubling statements. See, e.g., Unitea’ States v. Jainison, 509 F.3d 623, 625, 631 (4th Cir.
2007) (no Mirancla custody when hospitalized individual “solicited police assistance,”
thereby “initiating a police investigation”); Uniteal States v. Rol)ertson, 19 F.3d 1318, 1321
(10th Cir. 1994) (no Mirana’a custody when individual was questioned by police at medical
care center in part because individual “was free to check himself out of the care center”);
Unitea’ States v. Martin, 781 F.2d 671, 673 (9th Cir. 1985) (no Mirana’a custody when a
hospitalized individual “spoke with each of the officers voluntarily, without pressure or
coercion,” in the confines of his own hospital room).'O Notably, the only case from our
Circuit presenting a remotely analogous factual situation holds that a patient in a mental
health facility was entitled to Mirana’a warnings when questioned by police and his doctor
regarding his status as a murder suspect See United States v. Robinson, 439 F.2d 553,

660-61 (D.C. Cir. 1970) (“[A]ppellant’s position” as mental patient in custody without

 

‘° The most facially similar case this Court could find is United States v. Parker, 116 F. Supp. 3d
159 (W.D.N.Y. 2015). ln that case, the court concluded that a mental health patient was not in Miranda
custody when questioned by a Secret Service agent in a hospital conference room. ln reaching that
conclusion, however, the court emphasized that the agent “informed [the patient] that the interview was
voluntaly and that he did not have to participate in it and could leave at any time.” Id. at 171. The court
also noted that the interview “room itself was unlocked.” la'. at 172. Of course, those facts are not true of

the questioning at issue in this case,

25

counsel at psychiatric treatment facility “was even more conducive to compulsion than
Miranda’s.”).

Second, citing the Supreme Court’s decision in Coloraa’o v. Connelly, 479 U.S. 157
(1986), the Government argues that this Court may not consider any of the coercive
attributes of Hallford’s questioning that the Secret Service agents did not themselves
directly know of or create. Referencing that rule, the Government asks me to turn a blind
eye to, among other things, 1) the fact that Hallford was involuntarily committed at a
medical facility far from home at the time of his questioning; and 2) the fact that Hallford
was told by UMC personnel that his attendance at the Seeret Service interview was
mandatory and that he could not have a lawyer. See U.S.’s Suppl. Mem. 7-9. l can not, in
good conscience, do so.

To begin, when deciding if a questioned suspect was in Mirancla custody, it is
relevant whether the suspect was placed in an “inherently coercive situation,” even when
that “situation was not created by law-enforcement officers.” Wilson v. Coon, 808 F.2d
688, 689 (8th Cir. 1987). The Government’s argument to the contrary ignores that, for
purposes of determining Mirana’a custody, the Supreme Court has “required police officers
and courts to ‘examine all of the circumstances surrounding the interrogation.”’ J.D.B.,
564 U.S. at 270-71 (quoting Stansbury, 511 U.S. at 322) (emphasis added). lt also flies in
the face of recent Supreme Court precedent in this area. ln J.D.B., for example, the
Supreme Court cited the potentially “coercive effect of the schoolhouse setting”_where a

student’s presence “is compulsory”_as a factor weighing in favor of evaluating a suspect’s

26

age as part of the Miranala-custody inquiry. la’. at 276. That was so even though police
questioners clearly are not responsible for compulsory school attendance rules.ll

l also reject the Government’s argument that the UMC employees’ statements to
Hallford should be ignored for purposes of the Mirana’a-custody analysis. On the facts,
the Government is simply incorrect that there is “no evidence that the agents said or did
anything that would cause hospital staff to tell the defendant that he must submit to an
interview.” U.S.’s Suppl. Mem. 4. Rather, the very fact that the UMC staff members
understood the interview to be mandatory supports the conclusion that the Seeret Service
agents’ actions and statements gave them that impression (lt is unlikely, in other words,
that the UMC employees arrived at that conclusion on their own accord.) Moreover, given
the statements of the UMC staff members, it was more than reasonable for Hallford to
conclude that they were acting, in that moment, not in their role as medical specialists, but
as “agent[s] of the State” exercising the apparent authority of the Seeret Service. Estelle
v. Sinith, 451 U.S. 454, 467 (1981); cf. Unitea’ States v. Straker, 800 F.3d 570, 615 (D.C.
Cir. 2015) (Custodial statements obtained by foreign officials are inadmissible in United
States courts under Mirana’a if, when obtained, foreign officials “were acting as agents of”

United States law enforcement officers.).12

 

" 'lo the extent the Government relies on Cennelly for its argument to the contrary, that reliance is
misplacedl As I previously discussed, Comrelly stands for the proposition that “suppression is an
inappropriate remedy” when a defendant’s mental impairments lead him to confess and the “police are
completely unaware ofthe defendant’s condition.” Hallford, 103 F. Supp. 3d at 5 n.4. That is so because,
in that situation, the police have not engaged in any “coercive” activity. Conaelly, 479 U.S. at 167. By
contrast here, whether the Seeret Service agents’ questioning of Hallford in his particular environment was
coercive under Miranda is the central question we are trying to answer.

'3 The Government asserts that this case is “analogous in some ways to cases where an employment
supervisor summons an employee to a law enforcement interview,” cases which it says view employers’

27

ln the final analysis, then, I disagree with the Government’s contention that
suppression in this instance “would ‘serve absolutely no purpose in enforcing constitutional
guarantees.”’ U.S.’s Suppl. Mem. 7 (quoting Connelly, 479 U.S. at 166). To the contrary,
suppression in this case will help “deter[] negligent or willful police misconduct that could
impinge upon the Fifth Amendment right[s]” of individuals moving forward. Straker, 800
F.3d at 614. How so? By requiring, at a minimum, that law enforcement officials who
coopt medical personnel to transport patients to an investigatory interview take steps to
ensure that the patient is not, or has not been, misled about his rights while en route. When
it comes to safeguarding the Constitutionally afforded privileges of the physically and
mentally infirm such as Hallford, that seems, in this Court’s judgment, not too much to ask.

CONCLUSION
For the foregoing reasons, this Court GRANTS Hallford’s Motion to Suppress

Statements obtained in violation of Miranda.

 

United States Dis ict Judge

 

statements as “irrelevant” to the Miranda-custody inquiry. U.S.’s Suppl. Mem. 8-9 (col|eeting cases). But
a central premise of those employer cases is that a worker’s “voltrntary obligations to their employers” are
distinguishable from “actions taken by law enforcement.” United States v. Laurita, 821 F.3d 1020, 1027
(8th Cir. 2016) (emphasis added) (internal quotation marks omitted). As discussed previously, Hallford’s
presence at UMC was not voluntary. Nor was his decision to attend the interview; to the contrary, when
Hallford asked whether he had to attend the interview, he was told yes.

28